Reasons for Allowance
Claim 13, none of the prior art of record teaches alone or in combination the limitation “wherein in the reset stage: a first scan signal and a second scan signal provide a high voltage potential, a third scan signal and a fourth scan signal provide a low voltage potential, a sensing line receives an initial voltage signal, a data line receives a reference voltage signal, the driving transistor, a first transistor, and a second transistor are turned on, and a third transistor and a fourth transistor are turned off, in the sensing stage: the first scan signal and the third scan signal provide the high voltage potential, the second scan signal and the fourth scan signal provide the low voltage potential, the data line receives the reference voltage signal, the driving transistor, the first transistor, and the third transistor are turned on, and the second transistor and the fourth transistor is turned off, in the voltage writing stage: the first scan signal and the fourth scan signal provide the high voltage potential, the second scan signal and the third scan signal provide the low voltage potential, the data line receives and overlaps the display data signal and the original threshold voltage to obtain the overlapped data signal, the driving transistor, the first transistor, and the fourth transistor are turned on, and the second transistor and the third transistor are turned off, and in the emitting stage: the fourth scan signal provides the high voltage potential, the first scan signal, the second scan signal, and the third scan signal provide the low voltage potential, the data line receives the display data signal, the driving transistor and the fourth transistor are turned on, the first transistor, the second transistor, and the third transistor are turned on, and the driving transistor drives the light-emitting component.”

Claims 16-17 are dependent upon claim 13 and are allowed for the reason set forth above in claim 13.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691